Case 1:18-cv-25106-KMW Document 129 Entered on FLSD Docket 01/21/2020 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

                           Case No. 1:18-cv-25106-KMW-EGT


   United American Corp.,

         Plaintiff,

         v.

   Bitmain, Inc., Saint Bitts LLC d/b/a
   Bitcoin.com, Roger Ver, Bitmain
   Technologies Ltd., Bitmain
   Technologies Holding Company,
   Jihan Wu, Payward Ventures, Inc.
   d/b/a Kraken, Jesse Powell,
   Amaury Sechet, Shammah
   Chancellor, and Jason Cox,

         Defendants.


        JOINT MOTION TO ADOPT PROPOSED HEARING AGENDA

         On January 6, 2020, the Court set oral argument for 10:00 am on January 28,
   2020, on the motions to dismiss for failure to state a claim and for lack of personal
   jurisdiction and motions for leave to seek jurisdictional discovery [ECF Nos. 41-43,
   56, 98-99, 114, 116, 121] (the “Hearing”). ECF No. 125. In an effort to promote
   judicial efficiency and ensure the smooth flow of the hearing, Plaintiff United
   American Corp. and Defendants Bitmain, Inc., Bitmain Technologies Holding
   Company, Bitmain Technologies Ltd., Jihan Wu, Payward Ventures, Inc. d/b/a
   Kraken, Jesse Powell, Shammah Chancellor, Jason Cox, and Roger Ver conferred
   about the most efficient manner to proceed with oral argument at the Hearing. The
   parties have agreed and jointly request that the Court adopt the parties’ proposed
   Hearing agenda set forth below:



                                            –1–
Case 1:18-cv-25106-KMW Document 129 Entered on FLSD Docket 01/21/2020 Page 2 of 6



         The parties believe the argument can best be broken down into three
   categories. Proposed Category 1 entails the consolidated argument of case-
   dispositive common substantive antitrust and state law claims; counsel for one
   Defendant would argue this Category. Proposed Category 2 entails any succinct
   supplemental arguments asserted by any of the individual Defendants with respect
   to Category 1 (which would not be duplicative of any argument made in Category 1).
   Proposed Category 3 entails arguments concerning personal jurisdiction and
   Plaintiff’s attendant motions for jurisdictional discovery; these motions are specific
   to, and would be argued by, counsel for Defendants Bitmain, Inc., Bitmain
   Technologies Holding Company, Bitmain Technologies Ltd., and Jihan Wu.
         While the parties are happy to proceed as the Court wishes, the parties
   propose the following argument order for the Hearing:


         1. Defendants’ opening arguments regarding issues in Categories 1, 2, and
             3.


         2. Plaintiff’s answering arguments regarding issues in Categories 1, 2,
             and 3.


         3. Defendants’ rebuttal to Plaintiffs’ arguments regarding issues in
             Categories 1, 2, and 3.


   WHEREFORE, the parties jointly request that the Court adopt the parties’
   proposed agenda in connection with the upcoming January 28, 2020, Hearing.1




   1The undersigned parties consented to the filing of this Joint Motion to Adopt
   Proposed Hearing Agenda on their behalf.


                                            –2–
Case 1:18-cv-25106-KMW Document 129 Entered on FLSD Docket 01/21/2020 Page 3 of 6




   Dated: January 21, 2020             Respectfully submitted,

                                       /s/ Melissa C. Pallett-Vasquez
                                       MELISSA C. PALLETT-VASQUEZ
                                       Florida Bar No. 715816
                                       mpallett@bilzin.com
                                       LORI P. LUSTRIN
                                       Florida Bar No. 59228
                                       llustrin@bilzin.com
                                       BILZIN SUMBERG BAENA PRICE &
                                       AXELROD LLP
                                       1450 Brickell Ave, Suite 2300
                                       Miami, Florida 33131
                                       Tel.: (305) 374-7580
                                       Fax: (305) 374-7593

                                       IAN SIMMONS (pro hac vice)
                                       isimmons@omm.com
                                       KATRINA ROBSON (pro hac vice)
                                       krobson@omm.com
                                       SERGEI ZASLAVSKY (pro hac vice)
                                       szaslavsky@omm.com
                                       ZHAO LIU (pro hac vice)
                                       zliu@omm.com
                                       BRIAN P. QUINN (pro hac vice)
                                       bquinn@omm.com
                                       PATRICK JONES (pro hac vice)
                                       pjones@omm.com
                                       O’MELVENY & MYERS LLP
                                       1625 Eye Street N.W.
                                       Washington, D.C. 20006
                                       Tel.: (202) 383-5300
                                       Fax: (202) 383-5414

                                       Attorneys for Defendants Shammah
                                       Chancellor, Jason Cox, and Roger Ver




                                      –3–
Case 1:18-cv-25106-KMW Document 129 Entered on FLSD Docket 01/21/2020 Page 4 of 6



                                       /s/ Christopher R.J. Pace
                                       CHRISTOPHER R.J. PACE
                                       Florida Bar No. 721166
                                       crjpace@jonesday.com
                                       MARC A. WEINROTH
                                       Florida Bar No. 42873
                                       mweinroth@jonesday.com
                                       JONES DAY
                                       600 Brickell Avenue
                                       Suite 3300
                                       Miami, Florida 33131
                                       Tel.: (305) 714-9700
                                       Fax: (305) 714-9799

                                       JULIE M. MCEVOY (pro hac vice)
                                       jmcevoy@jonesday.com
                                       JONES DAY
                                       51 Louisiana Ave., N.W.
                                       Washington, D.C. 20001
                                       Tel.: (202) 879-3939
                                       Fax: (202) 626-1700

                                       MARK W. RASMUSSEN (pro hac vice)
                                       mrasmussen@jonesday.com
                                       THOMAS D. YORK (pro hac vice)
                                       tdyork@jonesday.com
                                       JONES DAY
                                       2727 N. Harwood Street
                                       Suite 500
                                       Dallas, TX 75201
                                       Telephone: (214) 220-3939
                                       Facsimile: (214) 969-5100

                                       Attorneys for Defendants Bitmain, Inc.,
                                       Bitmain Technologies Ltd.,
                                       BitmainTechnologies Holding Company,
                                       and Jihan Wu




                                      –4–
Case 1:18-cv-25106-KMW Document 129 Entered on FLSD Docket 01/21/2020 Page 5 of 6



                                       /s/ Andrew C. Lourie
                                       ANDREW C. LOURIE
                                       Florida Bar No. 87772
                                       andrew.lourie@kobrekim.com
                                       KOBRE & KIM LLP
                                       201 South Biscayne Boulevard
                                       Suite 1900
                                       Miami, Florida 33131
                                       Tel.: (202) 664-1907
                                       Fax: (305) 967-6120

                                       BRIAN E. KLEIN (pro hac vice)
                                       bklein@bakermarquart.com
                                       DONALD R. PEPPERMAN (pro hac vice)
                                       dpepperman@bakermarquart.com
                                       BAKER MARQUART LLP
                                       777 S. Figueroa Street, Suite 2850
                                       Los Angeles, California 90017
                                       Tel.: (424) 652-7800
                                       Fax: (424) 652-7850

                                       Attorneys for Defendants Payward
                                       Ventures, Inc. and Jesse Powell d/b/a
                                       Kraken

                                       /s/ Brian P. Miller
                                       Brian P. Miller
                                       Florida Bar No. 0980633
                                       brian.miller@akerman.com
                                       Lorayne Perez
                                       Florida Bar No. 085265
                                       Lorayne.perez@akerman.com
                                       Joanne Gelfand
                                       Florida Bar No. 515965
                                       Joanne.gelfand@akerman.com
                                       AKERMAN LLP
                                       Three Brickell City Centre
                                       98 Southeast Seventh Street, Suite 1100
                                       Miami, FL 33131
                                       Tel: 305-374-5600
                                       Fax: 305-374-5095

                                       Attorneys for Plaintiff United American
                                       Corp.


                                      –5–
Case 1:18-cv-25106-KMW Document 129 Entered on FLSD Docket 01/21/2020 Page 6 of 6




                            CERTIFICATE OF SERVICE

         I hereby certify that on January 21, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF.

                                                /s/ Melissa Pallett-Vasquez
                                                Melissa Pallett-Vasquez Esq.




                                          –6–
